Title: To John Adams from Henry Marchant, 7 March 1790
From: Marchant, Henry
To: Adams, John



Sir,
Newport March 7th. 1790

It is mortifying to be beat in a good Cause, without Sense or Argument, but merely by Self-Will and vile Principles—Our Convention sat all the last week—Our News Papers I suppose will give You the particulars. It was with Difficulty I could get a Motion for the main Question upon the Journalls—And Adjournment was determined upon by the Anties before they met Us, in their private Conventions:—And they held nocturnal Conventions the whole week, for the Purpose of carrying their own Measures, in and for settling their Arangements for the genl. Election—The Dep: Gov: Owens, President of the Convention, did not hesitate to say out of Doors, that an Adjournment of the Convention was necessary to insure their Election—He is proposed for Govr. Collins having been their weak Tool long enough—O---s is a Man of more Subtelty—a profound Hypocrite—at the Gen: Assembly after the Vote for calling a Convention; He took me by the Hand, and altho’ he had voted against it, he declared I could not more rejoice than He did—He had voted as He he had done He said, because the People round Him were averse to the Measure as yet, but were coming over fast; and He had no Doubt the Constitution would be adopted as soon as the Convention met.—Yet He now came with the greatest Zeal for an Adjournment—He still holds up the Idea that it will soon be adopted—
The great Objection which had been made by one of their Leaders—Jona. Haszard a Delegate in the former Congress—was the Mode of proportioning the Tax by Numbers,—instead of the former Method—The Word Tax,—partial Tax &c founded in the Ears of the People, had been alarming; but when an Amendment for that Purpose was brought forward—His own Party failed Him; and we had a Majority of six for the Mode fixed by the Constitution—They were now left without any formidable Objections—We took Notice that there had been a Number of things suggested out of Doors, which we were surprised,—none would now further, or even mention—In short they were beat out of all their strong Holds.—We agreed to their Bill of Rights, copied nearly from New York, and their Amendments taken mostly from New York, with their Darling Paper Money Amendment copied from our dear Sister North Carolina.
What was now left, but that we should adopt the Constitution?—It must be sent to the People for the Consideration of the Towns!  And I expect next to hear the Amendments must be put to Congress to see if they will agree to adopt them, previous to our adopting the Constitution—And this will be the sine qua non, of many—
Their Majority when we met was twelve agat the Constitution—Could we have brought on the Question, I presume we should have been beat by four—Whether we shall succeed in getting that four is uncertain.—They had Instructions from their Town to vote for the Constitution, but a few Days before the Convention met; and were directed not to vote for any Adjournment, without the greatest Necessity; and then not beyond the first of April. But they paid no Attention to their Instructions—How they may yet be opperated upon is uncertain—I have done giving for I have almost lost my Hopes of Success—Misery will fall upon the Merchantile Interest, and upon poor Newport most heavily:—Wood & Flower will rise to an extravagant Price—The Farmer will not begin to feel till next Fall, unless Congress provide otherwise—Pray Sir, what must become of Us? what more can we do, if the Constitution is not adopted at the Adjournment of the Convention the 24th. of May—And what will be the Measures of Congress in that Case?—If we adopt the Constitution the Antis hope to be able to send forward their own Creatures;—And expect the Recommendation of their Senator & will be sufficient to procure Appointments to their own peculiar Friends
I fear Congress may adjourn, before they may be able to pass the proper Bills for collecting the Revenue &c &c should we adopt the Constitution the last of May;—For it must be sometime in June, before Our Assembly will meet to choose Senators &c.—Will there be a Necessity that Our Senators &c should be appointed and be in Congress, previous to Congress’s passing the necessary Bills and making all the proper Arangements?—I wish to be advised hereon.—I had the Honor to write You Sir the 19th of Decr. and 18th of Jany. last—I could wish barely to know they were recd.—We want the best Advice.—What we may fear, what We may hope should we fail as last—
My Tamily join me in Respects to Mrs. Adams and the Family—With sincere Esteem I am / most respectfully / your very humble Servt.

Henry Marchant